STONE, J.
Under the legislative policy of this State, as in many other States, the sale of intoxicating liquors by retail has long been considered a legitimate subject of police regulation. The legislature has power to impose restrictions on this species of traffic, and, in localities, may interdict the sale entirely. Dorman v. The State, 34 Ala. 216; 1 Dillon on Mun. Corp. § 363; License Gases, 5 Wall. 462; 1 Dil. on Mun. Corp. §44. Counsel do not controvert this proposition. The precise objection to the enforcement of the act “ to amend section 1544 of the Code of Alabama, so far as the same relates to the counties of Pike, Butler and Coffee,” approved March 1,1881 (Pamph. *302Acts, 1880-1), is, that it provides no means, or machinery for procuring the recommendation of tire householders and freeholders, and of furnishing evidence of the same to the judge of probate. A compliance with this prerequisite '.’may impose labor and expense on the applicant, but the condition is not impossible of performance. The statute casts on the applicant the duty of furnishing the necessary evidence, and we know of no rule, constitutional or otherwise, for declaring it inoperative. Sadler v. Langham, 34 Ala. 311.
The judgment of the Circuit Court is affirmed.